              Case 2:16-cv-01340-TSZ Document 90 Filed 05/04/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          CLAUDE BROWN,
 8                                   Plaintiff,
                                                              C16-1340 TSZ
 9                v.
                                                              MINUTE ORDER
10        KING COUNTY,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    The Court AMENDS the case schedule, see Minute Order (docket no. 80),
14
   to the extent that the Court will propose a draft set of voir dire and jury instructions on or
   before May 14, 2021, and any objections to the Court’s draft set of voir dire and jury
15
   instructions shall be due by May 28, 2021.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 4th day of May, 2021.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Gail Glass
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
